DETAILED ACTION

Supplemental Notice of Allowance


Examiner’s Note
Subsequent to telephonic call from Applicant’s representative on Record SHALINI VENKATESH (Reg. no. 65514) on 08/30/2021, there appears to be “typo errors” in claims 7, 8, and 9 in the notice of allowance mailed on 08/25/2021, as a result of extensive amendment in the claims.  The following amendment in claims 7, 8 and 9 is merely to fix “typo” errors and does not change the scope of the claims (claims 7-9) and claimed invention.
There is no further change in the notice of allowance mailed on 08/25/2021, further the following version of claims 7-9 supersedes all previous versions of claims 7-9.

The claims 7, 8, and 9 in Notice of allowance mailed on 08/25/2021 have been amended and replaced as follows (The clean version of claims is reproduced on pages 5-6 of instant Supplemental Notice of Allowance and supersedes all previous versions of claims 7-9 ):

7.	A wave energy converter comprising:
a power generator characterized by an axial length along a longitudinal axis, the power generator being configured to tilt about a horizontal axis perpendicular to the longitudinal axis, such that the tilt results in a conversion of kinetic energy, present in a group of water waves causing the tilt, to electrical energy;
water waves;
wherein the -power generator generates power without requiring any mechanical connection to any object external to the power generator; and
wherein the power generator comprises:
a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage;
a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and 
wheels coupled to the carriage, such that in response to the wave energy converter being tilted about a horizontal axis perpendicular to the longitudinal axis of the power generator, the carriage moves, supported by the wheels, along the auxiliary tracks.

8. The wave energy converter of claim 7,
wherein the track further comprises a barrier configured to confine and stabilize movement of the carriage on the auxiliary sliding door tracks.

9.	A wave energy converter system comprising:
a plurality of interconnected wave energy converters; 
wherein each of the interconnected wave energy converters comprises a power generator characterized by an axial length along a longitudinal axis, wherein the axial length is greater than 
wherein each of the power [[generators comprises a carriage configured to move linearly within the power generator, such that as the power generator is  tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt results in the in the power generator converting kinetic energy, present in the group of water waves causing the tilt, to electrical energy;
wherein the axial length of each of the power [[generators is less than approximately one quarter of the average wavelength expected to be encountered in a corresponding dominant sub-group within the corresponding group of water waves; and
wherein each of the power [[generators generates power without requiring any mechanical connection to any object external to that power generator.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 30, 2021


	






Clean version of claims 7-9, which supersedes all previous versions of claims 7-9.

7.	A wave energy converter comprising:
a power generator characterized by an axial length along a longitudinal axis, the power generator being configured to tilt about a horizontal axis perpendicular to the longitudinal axis, such that the tilt results in a conversion of kinetic energy, present in a group of water waves causing the tilt, to electrical energy;
wherein the axial length is less than approximately one quarter of the average wavelength expected to be encountered in a dominant sub-group of waves within the group of  water waves;
wherein the -power generator generates power without requiring any mechanical connection to any object external to the power generator; and
wherein the power generator comprises:
a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage;
a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and 
wheels coupled to the carriage, such that in response to the wave energy converter being tilted about a horizontal axis perpendicular to the longitudinal axis of the power generator, the carriage moves, supported by the wheels, along the auxiliary tracks.

8. The wave energy converter of claim 7,
wherein the track further comprises a barrier configured to confine and stabilize movement of the carriage on the auxiliary sliding door tracks.

9.	A wave energy converter system comprising:
a plurality of interconnected wave energy converters; 
wherein each of the interconnected wave energy converters comprises a power generator characterized by an axial length along a longitudinal axis, wherein the axial length is greater than any other dimension characterizing the power generator along any axis perpendicular to the longitudinal axis; and
wherein each of the power generators comprises a carriage configured to move linearly within the power generator, such that as the power generator is  tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt results in the power generator converting kinetic energy, present in the group of water waves causing the tilt, to electrical energy;
wherein the axial length of each of the power generators is less than approximately one quarter of the average wavelength expected to be encountered in a corresponding dominant sub-group within the corresponding group of water waves; and
wherein each of the power generators generates power without requiring any mechanical connection to any object external to that power generator.